Citation Nr: 0215806	
Decision Date: 11/06/02    Archive Date: 11/14/02

DOCKET NO.  00-19 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to basic eligibility for Department of 
Veterans Affairs non-service-connected death pension 
benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel
INTRODUCTION

The veteran had recognized guerilla service from March 1945 
to July 1945, with service in the Regular Philippine Army 
from July 1945 to April 1946.  He died in April 1994.  The 
appellant is the veteran's surviving spouse.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in May 2000, a 
statement of the case was issued in July 2000, and a 
substantive appeal was received in September 2000.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The veteran died in April 1994; the death certificate 
lists the cause of death as cerebrovascular accident 
secondary to essential hypertension; cerebrovascular accident 
or hypertension were not shown in service or for many years 
thereafter, and were not disabling to a compensable degree 
during the first post service year.

3.  At the time of the veteran's death, service connection 
had not been established for any disability, nor was there a 
claim pending.

4.  A service-connected disability was not the immediate or 
underlying cause of the veteran's death, nor was a service-
connected disability etiologically related to the cause of 
the veteran's death.

5.  The service department confirms that the veteran had 
recognized guerrilla service from March 1945 to July 1945 and 
subsequent Regular Philippine Army service from July 1945 to 
April 1946.

6.  The veteran did not have qualifying active service for 
purposes of the appellant's entitlement to VA non-service-
connected death pension benefits.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not established.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 1991 & 
Supp. 2002);  
38 C.F.R. §§ 3.307, 3.309, 3.312(a) (2001).

2.  Basic eligibility for VA non-service connected death 
pension benefits is not established.  38 U.S.C.A. §§ 107(a), 
1541 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.1, 3.3, 3.203 
(2001). 
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  This newly 
enacted legislation provides, among other things, for notice 
and assistance to claimants under certain circumstances.  VA 
has issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
service connection for cause of the veteran's death.  The 
discussions in the rating decision, statement of the case, 
and supplemental statement of the case have informed the 
claimant of the information and evidence necessary to warrant 
entitlement to the benefit sought.  In addition, by letter 
dated in December 2000, the RO explained the notice and duty 
to assist provisions of the VCAA, including the respective 
responsibilities of the parties to secure evidence, listed 
the evidence already of record, and asked the appellant to 
submit or identify and authorize the release of additional 
relevant evidence.  Moreover, in a May 2002 supplemental 
statement of the case, the veteran was effectively furnished 
notice of the types of evidence necessary to substantiate her 
claim as well as the types of evidence VA would assist her in 
obtaining.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board therefore finds that the notice 
requirements of the new law and regulation have been met.  

Furthermore, that there has been substantial compliance with 
the assistance provisions set forth in the new law and 
regulation.  The record in this case includes Affidavit for 
Philippine Army Personnel, DARP Form 632, Certificate of 
Death, Affidavit of two disinterested persons as to the fact 
of marriage between the appellate and the veteran, and 
private medical records from Northern Mindanao Regional 
Training Hospital, Lipunan Hospital, Inc., Gingoog City 
Emergency Hospital, and Gingoog District Hospital, and 
witness statements from the appellant.  No additional 
pertinent evidence has been identified by the claimant as 
relevant to the issue on appeal.  Under these circumstances, 
no further action is necessary to assist the claimant with 
the claim.  38 U.S.C.A. § 5103A.  

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claim and has notified the claimant of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the claimant 
or the claimant's representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the claimant.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92. 

Service Connection for the Cause of the Veteran's Death

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  38 U.S.C.A. § 1310.  
The cause of a veteran's death will be considered due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a).  This 
question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports. Id.    

For a service-connected disability to be considered the 
principal or primary cause of death, it must singly, or with 
some other condition, be the immediate or underlying cause, 
or be etiologically related thereto.  38 C.F.R. § 3.312(b).  
In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1).

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  

Additionally, for veterans who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic disabilities, such as hypertension, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

The veteran died in April 1994.  At the time of the veteran's 
death, service connection had not been established for any 
disability, nor was there a claim pending.  

The certificate of death lists the cause of death as 
cerebrovascular accident secondary to essential hypertension.  
The Board notes that there is no suggestion from the medical 
evidence that a cerebrovascular accident or essential 
hypertension was manifested during the veteran's service or 
within one year from service.  In fact, the earliest evidence 
that the veteran was treated for essential hypertension was 
December 1989 from the private medical records of Lipunan 
Hospital, Inc.  There is also no competent evidence relating 
the veteran's essential hypertension to service.  

As for other diseases or disabilities, there is no competent 
evidence demonstrating that there were any other principal or 
contributing causes of the veteran's death, except for 
cerebrovascular accident secondary to essential hypertension.  
Nevertheless, even if other diseases or disabilities noted in 
the private medical records contributed to the veteran's 
death, there is no competent evidence demonstrating that the 
veteran complained of or was treated for any diseases or 
disabilities in service or within one year from service.  
There is also no competent evidence relating any diseases or 
disabilities to the veteran's service.  

The only evidence contained in the record which supports the 
appellant's contention that the veteran's cause of death is 
related to his service are her own contentions.  The Board 
does not doubt the sincerity of the appellant's belief, 
however, as the appellant has not been shown to be a medical 
expert, she is not qualified to express an opinion regarding 
any medical causation which led to the veteran's death.  It 
is the province of trained health care professionals to enter 
conclusions which require medical expertise, such as opinions 
as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 
134, 137 (1994).  Therefore, the appellant's lay opinions 
cannot be accepted as competent evidence to the extent that 
they purport to establish such medical causation.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992).

The Board also acknowledges that a VA medical opinion has not 
been obtained.  However, as noted above, there is no 
supporting medical evidence of essential hypertension for 
many years after service, and the medical records dated in 
the 1980s regarding his hypertension and subsequent 
cerebrovascular accident do not otherwise link this disease 
to service.  Moreover, service connection had not been 
established for any disability and no other disease or 
disability has been related to the veteran's cause of death.  
The Board therefore finds that the current medical evidence 
is sufficient to decide the claim.  38 U.S.C.A. § 5103A(d).  

In closing, the Board sympathizes with the appellant and 
acknowledges the veteran's honorable service and war 
experience.  However, the record does not disclose an 
approximate balance of positive and negative evidence to 
require resolution of doubt in the appellant's favor.  Thus, 
the Board is compelled to find that the preponderance of the 
evidence is against service connection for the cause of the 
veteran's death.  38 U.S.C.A. § 5107(b).  

Basic Eligibility for Non-Service-Connected Death Pension

Non-service-connected death pension is generally payable to a 
surviving spouse of a veteran who served for 90 days or more 
during a period of war or who received or was entitled to 
received service-connected disability compensation at the 
time of his death.  38 U.S.C.A. § 1541(a) (West 1991); 
38 C.F.R. § 3.3(b)(4).  Generally, a "veteran" is a person 
who served in the active military, naval, or air service, and 
who was discharged or released therefrom under conditions 
other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 
3.1(d).  

Service as a guerrilla under a commissioned officer of the 
United States Army, Navy or Marine Corps, or under a 
commissioned officer of the Commonwealth Army recognized by 
and cooperating with the United States Forces is included for 
purposes of eligibility for designated VA benefits only.  
38 U.S.C.A. § 107(a) (West 1991 & Supp. 2002); 38 C.F.R. § 
3.8(d)(1).  Guerilla service may be recognized or 
unrecognized as provided by VA regulations.  38 C.F.R. § 
3.8(d)(2).  See generally 38 C.F.R. § 3.9 (discussing how the 
period of active service is determined for Philippine 
service).  

For the purpose of establishing entitlement to VA benefits, a 
claimant may submit evidence such as a DD Form 214, 
Certificate of Release or Discharge from Active Duty, or 
original Certificate of Discharge.  VA may accept such 
evidence without verification from the appropriate service 
department only if that evidence is itself a document issued 
by the service department and VA is satisfied as to its 
sufficiency, authenticity, and accuracy.  38 C.F.R. § 
3.203(a).  When the claimant does not submit evidence of 
service or the evidence submitted is not sufficient or 
accurate, VA shall request verification of service from the 
service department.  38 C.F.R. § 3.203(c).   

According to the provisions of 38 C.F.R. § 3.203, VA is 
prohibited from finding that a particular individual served 
in the U.S. Armed Forces on any basis other than a service 
department document, which VA believes to be authentic and 
accurate, or service department verification.   Therefore, 
service department findings are binding on VA for purposes of 
establishing service in the U.S. Armed Forces.  Spencer v. 
West, 13 Vet. App. 376, 380 (2000) (quoting Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992)); see Soria v. Brown, 
118 F.3d 747 (Fed. Cir.), cert. denied, 522 U.S. 958, 139 L. 
Ed. 2d 301, 118 S. Ct. 386 (1997).  

Considering the evidence of record, the Board finds that the 
appellant has no legal entitlement to VA non-service 
connected death pension benefits based on the veteran's 
service.  First, review of the claims folder reveals that he 
was not receiving or entitled to receive service-connected 
disability compensation at that time of his death in April 
1994.  Second, the Certification dated in February 1978 from 
the Armed Forces of the Philippines, General Headquarters, 
submitted by the appellant in connection with this claim 
shows that the veteran had only Philippine Army service.  A 
second document dated in September 1995 reflected guerrilla 
service from October 1942 to July 1945.  The Board observes 
that neither of these documents is a DD 214 or other original 
discharge document.  However, the service department verified 
in August 1987 that the veteran had recognized guerrilla 
service from March 1945 to July 1945, with Regular Philippine 
Army service from July 1945 to April 1946.  This finding is 
binding on VA.  Spencer, 13 Vet. App. at 80.   

Recognized guerrilla service and Philippine Army service by 
the veteran does not constitute active military, naval, or 
air service for purposes of establishing the appellant's 
entitlement to non-service-connected death pension benefits.  
38 U.S.C.A. § 107(a) (West 1991 & Supp. 2002); 38 U.S.C.A. § 
1541(a) (West 1991); 38 C.F.R. §§ 3.1(d), 3.3(a)(3).  
Therefore, under the law, the appellant has no basic 
eligibility to VA non-service-connected death pension 
benefits.  Accordingly, the appellant's claim must be denied 
for lack of legal merit.  See Cacalda v. Brown, 9 Vet. 
App. 261, 265 (1996) (where law is dispositive, not evidence, 
the appeal should be terminated for lack of legal merit or 
entitlement); accord Luallen v. Brown, 8 Vet. App. 92 (1995); 
Sabonis v. Brown, 6 Vet. App. 426 (1994), appeal dismissed, 
56 F.3d 79 (Fed. Cir. 1995).  

The Board emphasizes that it is sympathetic to the 
appellant's claim and that the above determination is not 
intended to comment on the actual quality of the service 
rendered by the veteran.  However, the Board's actions are 
bound by the applicable law and regulations as written and 
has no power to grant benefits not authorized by law.  
38 U.S.C.A. § 7104(c).  


ORDER

Service connection for the cause of the veteran's death is 
denied.

Basic eligibility for VA non-service connected death pension 
benefits is denied. 



		
	M. L. Nelsen
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

